United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                  ___________

                                  No. 11-3551
                                  ___________

Larry T. Wright,                       *
                                       *
             Appellant,                *
                                       *
      v.                               * Appeal from the United States
                                       * District Court for the
Kiewit Industrial,                     * Western District of Missouri.
                                       *
             Appellee,                 *      [UNPUBLISHED]
                                       *
R.F. Fisher Electric Co.,              *
                                       *
             Defendant.                *
                                  ___________

                             Submitted: April 20, 2012
                                Filed: April 24, 2012
                                 ___________

Before LOKEN, BOWMAN, and BENTON, Circuit Judges.
                          ___________

PER CURIAM.

     Larry T. Wright appeals the district court’s1 adverse grant of summary
judgment in his employment-discrimination action. Upon careful de novo review, see
Torgerson v. City of Rochester, 643 F.3d 1031, 1042 (8th Cir.) (en banc), cert.


      1
       The Honorable Dean Whipple, United States District Judge for the Western
District of Missouri.
denied, 132 S. Ct. 513 (2011), this court concludes that the grant of summary
judgment was proper for the reasons stated by the district court.

     The judgment of the district court is affirmed. See 8th Cir. R. 47B.
                    ______________________________




                                       -2-